Citation Nr: 0112157	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to financial assistance for the purchase of an 
automobile and/or adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958, and from January 1969 to August 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the RO in January 2000, and 
the hearing officer's decision was entered in March 2000.  
Thereafter, a hearing was held before the undersigned Member 
of the Board in February 2001 in Washington, D.C.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition to the reasons set forth below, and because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it may be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In testimony at two hearings, the latter held in February 
2001, the veteran asserted that he had loss of use involving 
each foot, as required in accordance with the pertinent 
provisions (as they bear on the benefit sought on appeal) of 
38 C.F.R. § 3.808(b)(1) (2000).  At present, disabilities for 
which service connection has been established include chronic 
lumbosacral strain with degenerative changes, rated 40 
percent disabling, and carpal tunnel syndrome, postoperative 
status, involving each wrist, rated 30 and 20 percent 
disabling on the right and left, respectively.  

When he was examined by VA in April 1998, at which time the 
veteran (who is shown to have been issued a wheelchair by VA 
in 1997) was noted to be on insulin to control his diabetes, 
he was noted to be able to "walk", though he used a cane and 
his gait was "somewhat antalgic".  The diagnosis implicated 
"diffuse clinical neuropathy which likely could be secondary 
to" the veteran's insulin-dependent diabetes.  On a separate 
VA examination, also performed in April 1998, the diagnosis 
was diffuse numbness involving each foot and the lower 1/3 of 
each leg; relative to the veteran's "bilateral foot 
condition", the examiner opined that there was no "evidence 
clinically of any lumber radiculitis causing his main 
problem".  Thereafter, when he was seen for VA outpatient 
treatment in August 1999, it was noted that the veteran's 
"foot complaints stem from [his] back problems."  When he was 
seen for VA outpatient treatment several months later, in 
November 1999, the veteran's "neuropathy" was said to be of 
diabetic origin.  At his hearing in January 2000, the veteran 
asserted that his "foot problems [were] not due to diabetes 
but due to his [service-connected low back disability]".  He 
added that his feet were so painful that he was unable to 
walk more than "three or four feet" without someone assisting 
him.  At his February 2001 hearing, the veteran indicated 
that his foot pain was "about a 9" on a 1-10 scale and he 
contended that he had clinical loss of use involving each 
foot.  Given such assertion, but because the evidence 
addressed above is not definitive as to whether the veteran 
actually has clinical loss of use involving either foot (and, 
if so, the true etiology thereof), the Board is of the 
opinion that pertinent examination by VA, as specified in 
greater detail below, should be performed before further 
appellate action ensues.  Of bearing on such examination, the 
Board observes in passing that, in the pertinent non-
anatomical loss of use of a foot context of the present 
appeal, the loss of use of a foot will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  This determination will be made on the basis of 
the actual remaining function, whether balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  See 38 C.F.R. § 3.350(a)(2) (2000).  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2000) which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee; complete ankylosis of two major joints 
of an extremity; shortening of the lower extremity of 3-1/2 
inches or more; and complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.

The Board also observes that, at his February 2001 hearing, 
the veteran indicated that several days earlier (apparently 
on February 21, 2001) he was seen by a "neurologist" at 
either the Bay Pines (Florida) VA Medical Center or the VA 
Medical Center in St. Petersburg, Florida.  He also indicated 
that in the previous four months (i.e., beginning in October-
November 2000), he had been receiving treatment from one "Dr. 
Lee" at the VA Medical Center in St. Petersburg, Florida.  
Given the foregoing, and because no clinical reports 
pertaining to VA outpatient treatment rendered the veteran 
(at any VA facility) since February 2000 have yet been 
procured by the RO, the Board is of the opinion that the RO 
should be given an opportunity to acquire the same before 
further appellate action ensues.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the name(s), address(es), and approximate 
date(s) of treatment with respect to care 
rendered him for any condition at any 
time, which he considers helpful to his 
present claim, by any VA or non-VA health 
care provider(s).  Then, in light of the 
veteran's response (if any), the RO 
should, after securing the appropriate 
release(es), take appropriate action to 
procure copies of the indicated treatment 
report(s).  In any event, the RO should 
take appropriate action to procure copies 
of any clinical report(s) which may have 
been prepared in conjunction with 
treatment rendered the veteran since 
February 2000 at the (1) VA Medical Center 
in Danville, Illinois; (2) the VA 
Outpatient Clinic in Peoria, Illinois; (3) 
the Bay Pines (Florida) VA Medical Center; 
and (4) the VA Medical Center in St. 
Petersburg, Florida.

2.  Thereafter, the RO should arrange for 
the veteran to undergo pertinent VA 
examination to ascertain whether he has 
permanent loss of use involving 
each/either foot.  If the veteran is 
found to have such loss of use involving 
either foot, the examiner should further 
comment as to the likely etiology 
thereof.  Any special diagnostic studies 
deemed necessary should be performed.  It 
is imperative that a copy of this remand 
as well as the claims folders be made 
available to the examiner for review 
prior to the examination.  The rationale 
for all opinions expressed should be 
fully explained.  

3.  The RO should then review the report 
pertaining to the VA examination performed 
in response to the previous numerical 
directive to ascertain whether such 
examination is in compliance with the 
Board's examination instructions.  Any 
necessary corrective action should be 
undertaken.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


